           Case 2:17-cv-01638-JAD-NJK Document 151 Filed 09/29/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   BOARD OF TRUSTEES OF THE
     GLAZING HEALTH AND WELFARE                           Case No.: 2:17-cv-01638-JAD-NJK
 8   FUND, et al.,
                                                                         Order
 9           Plaintiff(s),
10   v.
11   Z-GLASS INC., et al.,
12           Defendant(s).
13          This matter is set for a settlement conference to occur on October 1, 2020. Docket No.
14 146. Defendants Z-Glass and Zetian Systems West filed notices of bankruptcy on September 28,
15 2020. Docket Nos. 149, 150. Such notices indicate that they trigger an automatic stay. Docket
16 No. 149 at 1-2. Accordingly, the settlement conference is hereby VACATED. The parties must
17 file a joint status report on December 29, 2020, and every 90 days thereafter until the bankruptcy
18 stay is lifted.
19          IT IS SO ORDERED.
20          Dated: September 29, 2020
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
